Opinion by
Keefe, J.
At the trial it was disclosed that the merchandise was entered at the invoice prices and later the petitioner discovered that the prices had advanced and the entry was amended. In doing so, however, the petitioner erred in arriving at the total number of square feet. The petitioner was in constant touch with the customs officials and made full disclosure of all the information before him. The customs agent made an investigation of the matter and filed his report which was admitted by consent. In view of the record thus made the petition was granted. '